DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Application Status
Amended claim 32-45 and new claim 52 is under examination.
Claim 46, 47 and 49 are withdrawn from examination. The Examiner notes Applicant has submitted amendments to claim 46 and 47; however these claims are withdrawn from examination, hence the claims are not examined and reviewed on its merit. 
Claim 1-31, 48, 50 and 51 are cancelled. 
Claim 32-45 and 52 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 32-45 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 32 to recite “…(iii) providing only the nanofiltration permeate (emphasis) as a drink product or beverage, or processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet…”; and new claim 52 to recite “…wherein the step of processing only the nanofiltration permeate (emphasis) comprises the step of adding a sweetening agent to the nanofiltration permeate…”; is not supported in the specification as originally filed. Wherein the specification [0019] supports the electrolyte composition can be formulated as a drink product/beverage, concentrate, a gel, a powder, a granule, a capsule or a tablet; the specification does not support only the nanofiltration permeate to provide drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet as recited in the amended claims. Claim 33-45 and 52 are also rejected since the claims are depended upon rejected claim 32. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-45 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, the limitation of “…(iii) providing only the nanofiltration permeate as a drink product or beverage, or processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet…” is confusing; hence the claimed method is “…preparing a consumable plant-based electrolyte composition…” and not a processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet. Additionally, there is no positive steps on making the drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet. Hence the claim is indefinite. For examination purpose, the limitation is considered intended use of the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet. Claim 33-45 and 52 are also rejected since the claims are depended upon rejected claim 32.
In claim 52, the limitation of “…wherein the step of processing only the nanofiltration permeate (emphasis) comprises the step of adding a sweetening agent to the nanofiltration permeate…” is confusing, since the step of adding sweetening agent in the step of processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet, contradicts that only the nanofiltration permeate provides a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet; hence the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 32, 33 and 36-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,547 B1).
Regarding claim 32, 33, 36 and 37, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) comprising ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4). Donovan discloses the method comprising the nanofiltration step provides nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition). With respect to new limitation of claim 32, limitation of “…(iii) providing only the nanofiltration permeate as a drink product or beverage, or processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet…”, is considered intended use of the nanofilteration permeates, hence a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Donovan’s electodialysis residues (consumable plant-based electrolyte composition) are considered concentrate of the sugar beets.  With respect to claim 33, Donovan discloses the method comprising further evaporation to produce a concentrated syrup (‘547, claim 6). 
Regarding claim 38, Donovan discloses the method comprising the nanofiltration step provides nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘547, claim 3, 4 and 5) and nanofiltration 
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) in a like manner, ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘547, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 

Claim(s) 32, 33, 34, 35 and 38-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,548 B1).
Regarding claim 32, 33, 34 and 35, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) comprising ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3). With respect to claim 33, Donovan discloses the method comprising further evaporation to produce a concentrated syrup (‘548, Fig. 1, col. 9, ln. 10-20, claim 6). With respect to new limitation of claim 32, limitation of “…(iii) providing only the nanofiltration permeate as a drink product or beverage, or processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet…”, is considered intended use of the nanofilteration permeates, hence a recitation of the 
Regarding claim 38, Donovan discloses the method comprising the nanofiltration step provides nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘548, claim 3, 4 and 5) and nanofiltration permeate to produce a concentrated syrup and crystalizing white sugar (sugar production) from the concentrated syrup (‘548, claim 27). 
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) in a like manner, ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘548, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan et al. (US 6,406,548 B1).
Regarding claim 52, Donovan discloses the claimed invention as discussed above in claim 32. Donovan does not disclose a step of adding a sweetening agent to the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition). However, it is well known in the art to add combination of  common sugars and sweeteners (sweetening agents) to a beverage for a desired sweetness. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
With respect to new limitation of claim 32, limitation of “…(iii) providing only the nanofiltration permeate as a drink product or beverage, or processing only the nanofiltration permeate to provide a drink product or beverage, a concentrate, a gel, a powder, a granule, a capsule or a tablet…”, is considered intended use of the nanofilteration permeates, hence a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Donovan’s electodialysis residues (consumable plant-based electrolyte composition) are considered concentrate of the sugar beets.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792